Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1-38 as filed are considered here. Applicant’s election of Species 5 (Fig.6) including claims 10-11, 15-19 and 25-38 in the reply filed on 3/11/2022 is acknowledged. Claims 1-9 and 20-24 are withdrawn from consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

Claims 10-11, 15-19 and 25-38 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-14, directed to ESD protection apparatus no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-9 and 20-24, directed to ESD protection apparatus withdrawn from consideration because these claims require all the limitations of an allowable claim in order to be allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 3/24/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 6/17/2020 and 1/17/2020 have been considered. 

Oath/Declaration
The oath or declaration filed on 1/17/2020 is acceptable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-9 and 20-24 (Election without traverse on 3/11/2022)

Allowable Subject Matter
Claims 10-19 and 25-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 10-19, 25 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 that recites a sixth well disposed in the fifth well, wherein the sixth well has the first conductivity type; a fifth doping region disposed in the sixth well, wherein the fifth doping region has the second conductivity type; and a sixth doping region disposed in the sixth well, wherein the sixth doping region has the first conductivity type, and the sixth doping region is electrically connected to the fourth doping region in combination with other elements of the claim 10.
Claims 26-38 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 26 that recites a second terminal of the first ESD protection circuit is coupled to a control terminal of the SCR in combination with other elements of the claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-10062682; US-20140159108: The invention teaches related device yet fail to teach or suggest a sixth well disposed in the fifth well, wherein the sixth well has the first conductivity type; a fifth doping region disposed in the sixth well, wherein the fifth doping region has the second conductivity type; and a sixth doping region disposed in the sixth well, wherein the sixth doping region has the first conductivity type, and the sixth doping region is electrically connected to the fourth doping region or a second terminal of the first ESD protection circuit is coupled to a control terminal of the SCR as in the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896